Citation Nr: 0023835	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 8, 1998 for 
Dependency and Indemnity Compensation (DIC) benefits. 


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from August 1951 
to July 1971.  The veteran died in December 1995 and the 
appellant is his surviving spouse.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which granted service connection for the cause of the 
veteran's death and awarded DIC benefits, effective April 8, 
1998.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
December 1995.  

2.  The appellant's application for DIC benefits was received 
on April 8, 1998, more than one year after the veteran's 
death. 


CONCLUSION OF LAW

The requirements for an effective date prior to April 8, 
1998, for the award of DIC benefits have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.151, 3.152, 3.155, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 1995 due to heart failure.  The 
appellant claims entitlement to an earlier effective date for 
DIC benefits.  Specifically, the appellant alleges that 
service connection for the cause of the veteran's death 
should have been granted effective December 15, 1995, the 
date that she first filed a claim for Dependency and 
Indemnity Compensation (DIC).  

In December 1995, the appellant filed a VA Form 21-534 
(Application For Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable)).  In Block 10 
of that application the appellant checked "No" in response 
to the question "Are you claiming that the cause of death 
was due to service?"  In response to a an award of burial 
benefits the appellant was advised by letter dated in 
February 1996 that the veteran's death was not from a 
service-connected disease or injury.  The RO continued with 
development of the appellant's claim and by letter dated in 
January 1997, the RO awarded the appellant non-service 
connected death pension benefits.  In November 1997, the 
appellant's non-service connected death pension benefits were 
terminated due to excessive income.  

On April 8, 1998, the appellant submitted an additional VA 
Form 21-534.  On this application, the appellant indicated in 
Block 10 that she was alleging that the veteran's cause of 
death was due to service.  By rating decision dated in 
November 1998, the RO granted service connection for the 
cause of the veteran's death and established the appellant's 
eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35, with an effective date of April 8, 
1998.   

Initially, the Board finds that the appellant has submitted a 
well-grounded claim for an earlier effective date for DIC 
benefits within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, the Board finds that the appellant has 
presented a claim that is plausible.  Likewise, the Board 
concludes that all relevant evidence has been properly 
developed and that the duty to assist the appellant in 
developing pertinent facts as set forth in 38 U.S.C.A. 
§ 5107(a) has been satisfied.  

Under VA laws and regulations the effective date of an award 
of DIC benefits is the first day of the month in which the 
veteran's death occurred if a claim is received within 1 year 
after the date of death.  Otherwise, the effective date of 
the award is date of receipt of claim.  See 38 U.S.C.A. § 
5110(d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) (1999). 

In this case, the appellant filed a claim for VA benefits in 
December 1995.  On the December 1995 application, the 
appellant specifically indicated that she was not claiming 
that the veteran's death was due to service.  While it is 
true that this application may be used to claim both service 
connected and nonservice connected survivor benefits, given 
the appellant's representation on that form the Board finds 
that the RO properly considered this application as only a 
claim for non-service connected death pension benefits.  It 
was not until the subsequent April 1998 application, more 
than one year after the date of the veteran's death, that the 
appellant alleged the the veteran's death was due to service 
and claimed entitlement to service connection for cause of 
the veteran's death.  There is no indication that the 
appellant filed a notice of disagreement within one year of 
the original disallowance, or that she filed any other claim 
of entitlement to service connection for the cause of the 
veteran's death within one year of his death.  Thus, the 
earliest effective date which could possibly be assigned 
under the provisions of 38 U.S.C.A. § 5110(d)(1) and 
38 C.F.R. § 3.400(c)(2) for the appellant's DIC benefits, as 
a matter of law, is the date of receipt of the claim, or 
April 8, 1998, as is currently assigned.  

The Board has reviewed the record in order to determine 
whether a formal or informal claim may have been filed prior 
to April 8, 1998.  As previously stated, on the original 
application filed in December 1995, the appellant 
specifically indicated that she was not alleging that the 
veteran's death was due to service.  Accordingly, a December 
1995 effective is not appropriate.  The record also reflects 
that an application for burial benefits was filed in January 
1996.  However, in Shields v. Brown, 8 Vet. App. 346 (1995) 
and Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992), the 
United States Court of Appeals for Veterans Claims held that 
an application for burial benefits may not be construed as 
either a formal or informal application for DIC or death 
pension benefits, because these benefits were not identified 
as being among the benefits being sought. 

Based on this evidence, the Board must conclude that 
entitlement to an effective date prior to April 8, 1998, for 
an award of DIC benefits is not established.  The appellant 
has submitted no evidence that she filed and that the VA 
received a claim for DIC benefits prior to that date.  In 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the absence of 
some evidence indicating that the appellant filed a claim for 
DIC benefits prior to April 8, 1998, there is no basis for an 
earlier effective date, and the claim must be denied.  


ORDER

An effective date prior to April 8, 1998 for an award of DIC 
benefits is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

